Order denying motion to open default of plaintiff reversed and motion granted upon the following conditions: (1) Plaintiff to pay a full bill of costs, together with §10 costs of motion and costs and disbursements of defendant on appeal; (2) judgment entered on March 3, 1924, for the sum of $51,032.51 [$54,532.10] in action of Mile High Shale Oil Co. v. Shale Oil Machinery & Supply Co. should be canceled; (3) all proceedings' pending in the State of Colorado founded on that judgment should be annulled or discontinued, the trial of the action to be resumed or proceed before the referee within twenty days. Upon the failure of plaintiff to comply with any of the above terms, the order will be affirmed, with ten dollars costs and disbursements to the respondent. Settle order on notice. Present—Clarke, P. J., Dowling, Merrell, Martin and Burr, JJ.